Citation Nr: 1723879	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO. 10-39 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for arthritis of the hands.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for a prostate disorder.

4. Entitlement to service connection for a bladder disorder.

5. Entitlement to service connection for a skin disorder affecting the face and back of the head.

6. Entitlement to service connection for obstructive sleep apnea.

7. Entitlement to rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with mood disorder and depressive features.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1966 to October 1969. The Veteran had service in Vietnam from May 1967 to May 1968, and was awarded the Vietnam Campaign Medal and Vietnam Service Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the Veteran's claims in June 2015 and September 2016 for further development. Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a bladder condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A hand disability was not manifested in service or within the Veteran's first post-service year; the Veteran's arthritis of the hands has not been shown to be the result of or aggravated by a service-connected disabilities or due to exposure to herbicides.

2. GERD was not manifested in service and the disability has not been shown to be the result of or aggravated by service-connected disabilities or due to exposure to herbicides.

3. A prostate condition was not manifested in service and has not been shown to be the result of or aggravated by a service-connected disabilities or due to exposure to herbicides.

4. A skin condition was not manifested in service and has not been shown to be the result of or aggravated by a service-connected disabilities or due to exposure to herbicides.

5. Sleep apnea was not manifested in service and has not been shown to be the result of or aggravated by service-connected disabilities or due to exposure to herbicides.

6. The Veteran's service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms such as disturbances in motivation and mood, and irritability. 


CONCLUSIONS OF LAW

1. The criteria for service connection, to include on a secondary basis, for arthritis of the hands have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

2. The criteria for service connection, to include on a secondary basis, for GERD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

3. The criteria for service connection, to include on a secondary basis, for a prostate disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

4. The criteria for service connection, to include on a secondary basis, for a skin condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

5. The criteria for service connection, to include on a secondary basis, for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

6. The criteria for a rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in June 2009. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claims decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2016).  

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the Veteran's service treatment records and service personnel records show that he served in the Republic of Vietnam; therefore, exposure to herbicides is conceded. 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e) (2016).

The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309 (e) (2016). 

However, even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309 (e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Arthritis of the Hands

The Veteran asserts that his arthritis of the hands was incurred in service, to include as secondary to in-service exposure to herbicides or to an in-service cold injury. Additionally, the Veteran has contended that his condition was caused or aggravated by other service-connected disabilities. 

The Board notes that a review of the Veteran's service treatment records shows that he had swollen feet from frostbite in December 1966. There are no reports or treatments for any condition of the hands or arthritis in the service treatment records, and the Veteran was assessed as clinically normal on his separation examination reports. 

A June 2003 VA treatment record shows that arthritis was noted in the hands and the Veteran reported that both hands were stiff. A June 2004 VA treatment record shows that the Veteran reported hand pain. The Veteran was assessed for carpal tunnel syndrome and arthritis. It was also noted that he Veteran may have gout. A December 2004 VA treatment record shows that the Veteran was diagnosed with gouty arthritis. 

An October 2016 VA examination report shows that the examiner opined that it was less likely than not that any hand condition was caused or aggravated by service, to include exposure to herbicides or an in-service cold injury. The Veteran was noted to have two active hand conditions, neuropathy and osteoarthritis of the hands. The examiner noted that the Veteran was already service connected for the peripheral neuropathy as secondary to diabetes and herbicide exposure and thus focused the discussion on osteoarthritis of the hands. The examiner remarked that osteoarthritis was the most common form of arthritis and had a complex pathogenesis related to inflammation. Risk factors were noted as aging, joint injury, obesity, genetics, anatomic factors and gender. The examiner noted that the Veteran was first diagnosed with osteoarthritis of the hands in 2006, although he reported symptoms dating back to the 1980s. The examiner noted that service treatment records were silent for symptoms of osteoarthritis of the hands, as well as private treatment records from the 1990s. The examiner noted that the Veteran was treated for cold injury of the feet in the service, not hands. It was also noted that herbicide exposure is not a risk factor for osteoarthritis. Therefore, the examiner concluded that it was less likely than not that Veteran's osteoarthritis of the hands was incurred in or due to exposure to herbicides or to cold injury in the service. 

The examiner also found that it was less likely than not that the Veteran's hand condition was caused or aggravated by service connected PTSD or diabetes mellitus. The examiner acknowledged that the Veteran submitted supporting documents discussing linking PTSD to arthritis and noted that the VA.gov website states that some "researchers found that PTSD was related to musculoskeletal symptoms among male firefighters." However, the examiner noted that the literature further stated that "additional research is needed to learn more about how these and other bodily system troubles may be related to PTSD." The examiner stated that she was not aware of any pathophysiological link between osteoarthritis and PTSD and therefore concluded that it was less likely than not that Veteran's osteoarthritis of the hands was secondary to service connected PTSD. The examiner noted that hand abnormalities that have been connected with diabetes included carpal tunnel syndrome, Dupuytren's contracture, flexor tenosynovitis, diabetic sclerodactyly, and reflex sympathetic dystrophy. The examiner remarked that the Veteran's symptoms, x-rays, and physical findings were not consistent with any of these diagnoses. Diabetic arthropathy is the loss of sensation to a joint, that may result in a chronic, progressive, and destructive arthropathy. The examiner explained that the Veteran's findings were not consistent with this complex diagnosis. Therefore, the examiner concluded that it was less likely than not that Veteran's hand osteoarthritis was secondary to service connected diabetes mellitus. The examiner further found that the Veteran's symptoms are related to the natural progression of osteoarthritis. Therefore, it is less likely than not that Veteran's hand osteoarthritis has been aggravated beyond its natural progression due to service connected PTSD or diabetes mellitus.

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for arthritis of the hands to include as due to exposure to herbicides or other service connected disabilities. While the Veteran's service treatment records show diagnosis of a cold injury to the feet in service, the competent and credible evidence of record shows that condition is not etiologically related to the Veteran's current hand condition. Additionally, the Board notes that the Veteran was first diagnosed with a hand condition in 2006, which was many years after separation for service. Additionally, arthritis is not one of the presumptive conditions recognized by VA as caused by exposure to herbicides.

In so finding, the Board gives significant probative value to the October 2016 VA examination report and nexus opinion of record. Here, the VA examiner reviewed the Veteran's claims file, statements of continuity of symptomatology, medical literature, and conducted physical examination of the Veteran, and opined that it was less likely than not that the Veteran's current hand condition was related to active service, to include in-service diagnosed a cold injury, exposure to Agent Orange, and was less likely than not secondary to service connected disabilities. The Board notes that this is the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's diagnosed hand condition and service, to include exposure to Agent Orange, and secondary to service connected disabilities. The October 2016 opinion provided clear rationales based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinion is consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a hand disability. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

GERD 

The Veteran asserts that GERD was incurred in service, to include as secondary to in service exposure to herbicides, or secondary to service connected disabilities.

The Board notes that a review of the Veteran's service treatment records shows no reports or treatments for any GERD condition, and he was assessed as clinically normal on his separation examination reports. 

A September 2015 VA examination report shows that the examiner remarked that it was less likely than not that GERD was incurred in or caused by active service. The examiner noted that a review of the service treatment records showed no reports of GERD or GERD-like symptoms. The examiner noted that the Veteran was first diagnosed with GERD in 2005. The examiner noted that since separation from service, the Veteran gained 50 pounds and had a history of smoking and using occasional alcohol, which the examiner noted were risk factors for developing GERD. The examiner remarked that it was more likely than not that the Veteran's GERD that developed long after his military service was secondary to his lifestyle issues, rather than to service. The examiner also opined that it was less likely than not that GERD was aggravated by a service connected disability. The examiner noted that the Veteran was treated with medication for GERD and that symptoms have been controlled with no exacerbations. 

A December 2015 VA examination report shows that the examiner opined that it was less likely than not that the Veteran's GERD was secondary to service connected disabilities, to include service connected PTSD, diabetes, or any other service connected disabilities. The examiner remarked that GERD was secondary to a laxity in the lower esophageal sphincter allow for gastric contents to reflux into esophagus. The examiner noted that none of the Veteran's service connected disabilities were known to cause lower esophageal sphincter laxity. 

An October 2016 VA addendum examination report documents the examiner's finding that GERD was a condition secondary to laxity in the lower esophageal sphincter and that obesity, smoking, and pregnancy were risk factors for development of this condition. The examiner noted that there was no legitimate scientific literature that supported a finding that exposure to herbicides caused the development of GERD, particularly when exposure was almost 40 years before the condition developed; therefore, the examiner concluded that it was less likely than not that the Veteran's GERD was secondary to exposure to herbicides. Additionally, the examiner found that the Veteran's GERD had not been aggravated and was in stable condition. The examiner noted that the Veteran's medication had been reviewed and researched and that none, including metformin, were known to aggravate GERD. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for GERD, including as due to exposure to herbicides or to other service connected disabilities. In that connection, the Board notes that the Veteran's service treatment records show no reports or diagnosis of GERD. Additionally, the Board notes that the Veteran was first diagnosed with GERD many years after separation from service. Additionally, the Board notes that the Veteran's GERD is not subject to presumptive service connection based on exposure to herbicide agents. 38 C.F.R. § 3.307, 3.309 (2016). Thus, service connection for GERD cannot be presumed based on exposure to herbicide agents.

In so finding, the Board gives significant probative value to the VA examination reports, to include addendum reports and nexus opinions of record. Here, the VA examiners reviewed the Veteran's claims file, his statements of continuity of symptomatology, medical literature, and conducted physical examination of the Veteran, and opined that it was less likely than not that the Veteran's current GERD was related to active service, to include exposure to Agent Orange, and less likely than not secondary to service connected disabilities. The Board notes that the VA examination reports are the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's GERD and service, to include exposure to Agent Orange, and secondary to service connected disabilities. The VA examiners' opinions provide clear rationales based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinion is consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for GERD. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Prostate Disorder

The Veteran asserts that his prostate condition was incurred in service, to include as secondary to in service exposure to herbicides or secondary to service connected disabilities.

A review of the Veteran's service treatment records shows no reports or treatments for a prostate condition in service. 

A March 2008 VA treatment record shows that imaging revealed a normal prostate. A May 2008 VA treatment record shows that the Veteran had a bladder biopsy and it was noted that the Veteran had cystitis with no malignancy identified. 

An October 2016 VA examination report shows that the examiner examined the Veteran, reviewed the claims file, and opined that it was less likely than not that his prostate condition was to related to service, to include exposure to herbicides. The examiner noted that the Veteran had a benign prostatic hyperplasia (BPH), which was noted as a common disorder that increased in frequency progressively with age in men older than 50 years. The examiner noted that service treatment records were silent for symptoms of BPH and that herbicide exposure was not a recognized risk factor for BPH. The examiner also opined that it was less likely than not that the Veteran's prostate condition was caused or aggravated by service connected disability. The examiner noted that the pathogenesis of BPH is complex, thought to be related to factors including hormonal interactions of androgen and estrogen, dysregulation of stromal growth factors, and inflammation. The literature was silent for a pathophysiologic link to diabetes mellitus or PTSD. Therefore, the examiner determined that it was less likely than not that Veteran's BPH was secondary to service connected diabetes mellitus or PTSD. The examiner noted that given diabetes mellitus and PTSD are not pathophysiologically related to BPH, they cannot cause aggravation of BPH. Therefore, the examiner determined that it was less likely than not that Veteran's BPH has been aggravated beyond its natural progression due to service connected diabetes mellitus or PTSD.

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a prostate condition, including as due to exposure to herbicides, or other service connected disabilities. In that connection, the Board notes that the Veteran's service treatment records show no reports or diagnosis of a prostate condition. Additionally, the Board notes that the Veteran was first diagnosed with a prostate condition many years after separation from service. The Board notes that the Veteran's diagnosed prostate condition is not subject to presumptive service connection based on exposure to herbicide agents. 38 C.F.R. § 3.307, 3.309 (2016). Thus, service connection for a prostate condition cannot be presumed based on exposure to herbicide agents.

In so finding, the Board gives significant probative value to the October 2016 VA examination report and nexus opinion of record. Here, the VA examiner reviewed the Veteran's claims file, statements of continuity of symptomatology, medical literature, and conducted physical examination of the Veteran, and opined that it was less likely than not that the Veteran's current prostate condition was related to active service, to include exposure to Agent Orange, and less likely than not secondary to service connected disabilities. The Board notes that this is the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's diagnosed prostate condition and service, to include exposure to Agent Orange, and secondary to service connected disabilities. The October 2016 VA examiner's opinions provided clear rationales based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinion is consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a prostate condition. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Skin Condition

The Veteran asserts that his skin condition was incurred in service, to include as secondary to in service exposure to herbicides, or secondary to service connected disabilities.

A review of the Veteran's service treatment records shows that the was assessed with a rash in April 1968. There are no further reports or complaints of a skin condition during the Veteran's active service, and his skin was clinically assessed as normal on separation from service.

A March 2003 VA treatment record shows that the Veteran had no complaints of rashes. A March 2009 statement submitted by the Veteran, states that his rash and infection are located on his facial area and back of his head. 

An October 2016 VA examination report shows that the Veteran was diagnosed with dermatitis. The examiner noted the Veteran's reports of intermittent rashes on his hand and the back of his neck for the last ten years that occurred 2 to 3 times a year during changes to warmer temperatures. The examiner reported that the Veteran's treatment records were silent for treatment of a chronic skin condition. By the Veteran's description and improvement with topical steroids, the examiner presumed he has a dermatitis of some sort that intermittently flares. The examiner noted the Veteran's reports of the condition being present off and on for the past 10 years. The examiner also noted that the Veteran's service treatment records were silent for similar symptoms. The examiner noted that chemical or herbicide exposures were known to cause skin manifestations after direct contact due to local immune reactions, but the Veteran's skin complaints were not consistent with a herbicide or chemical exposure. The examiner did note that the Veteran's in service cold injury was related to his feet but found that there was no pathophysiologic connection of an intermittent dermatitis of the hands or neck to cold injury of the feet. Therefore the examiner opined that it was less likely than not that Veteran's presumed dermatitis affecting his hands and neck was incurred in service or is due to exposure to herbicides and/or cold injury in service.

The examiner also opined that it was less likely than not that the Veteran's skin condition was caused by or aggravated by his service connected PTSD or diabetes mellitus. The examiner noted that diabetes mellitus is known to be associated with dermopathy (changes to blood vessels often on the front of the legs), necrobiosis lipoidica (rare granulomatous disease causing very specific changes usually to the shins), acanthosis nigricans (darkening and thickening of skin in neck, armpits and groin), vitiligo, and fungal/bacterial infections. The examiner found, however, that the Veteran's history was not consistent with any of these conditions. Therefore, the examiner determined that it was less likely than not that Veteran's skin disorder is secondary to service connected diabetes mellitus.

The examiner also noted that while PTSD may be associated with eczema or dermatitis, that did not imply that PTSD pathophysiologically caused eczema or dermatitis. Skin barrier abnormalities, defects in innate immunity response, Th2-skewed adaptive immune response, and altered skin resident microbial flora were all involved in the pathogenesis of atopic dermatitis or eczema. Therefore the examiner determined that it was less likely than not that Veteran's dermatitis is secondary to service connected PTSD. The examiner noted that the Veteran's VA treatment records were silent for any evaluation or treatment of a dermatitis. The examiner noted that the Veteran's reports of his skin condition intermittently flaring up with improvements with topical therapy would be consistent with the natural progression of a dermatitis. Therefore the examiner determined that it was less likely than not that Veteran's skin condition has been aggravated beyond its natural progression due to service connected diabetes mellitus and/or PTSD.

Sleep Apnea

The Veteran asserts that sleep apnea was incurred in service, to include as secondary to in service exposure to herbicides, or secondary to service connected disabilities.

An October 2015 VA examination report shows that the examiner opined that it was less likely than not that sleep apnea was incurred in or caused by active service. The examiner noted that the Veteran's service treatment records were silent for sleep apnea or sleep disturbances of any kind until a sleep study in 2004 that confirmed obstructive sleep apnea. The examiner noted that obesity, supine sleeping position, and anatomical issues were all risk factors for development of obstructive sleep apnea. The examiner noted that the Veteran weighed 142 pounds when leaving the military in 1969, and he weighed 195 pounds at the time of his sleep study in 2004. The examiner noted that the Veteran was diagnosed with sleep apnea in 2004 and likely had it for some time before he was truly diagnosed, but it was less likely than not that sleep apnea existed during military service or was caused by his service in the 1960's. The examiner reported that it was more likely than not that the sleep apnea started a few months to years before his diagnosis in 2004. 

A December 2015 VA examination report shows that the examiner opined that it was less likely than not that the Veteran's sleep apnea was secondary to service connected disability. The examiner noted that the Veteran's sleep apnea was instead secondary to laxity in pharyngeal tissues leading to a collapse of those tissues thus preventing proper respiration. The examiner noted that neither psychiatric disabilities nor diabetes causes laxity in the pharyngeal tissues. The examiner also found that the Veteran's other service connected disabilities were not known to cause laxity in pharyngeal tissues. 

An October 2016 VA addendum examination report showed that sleep apnea was secondary to pharyngeal laxity leading to collapse of pharyngeal tissues that then do not allow for proper oxygen exchange/respiration and that the strongest risk factor for the condition was obesity. The examiner reviewed medical literature submitted by the Veteran and remarked that there was no legitimate scientific literature that would support any known exposure to herbicides causing the development of obstructive sleep apnea. Additionally, the examiner determined that there was no legitimate medical literature supporting the conclusion that sleep apnea was caused by or aggravated by herbicide exposure, particularly when the herbicide exposure was almost 40 years before the condition developed. The examiner therefore concluded that it was less likely than not that the Veteran's sleep apnea was secondary to or related to his presumed exposure to herbicides in Vietnam. The examiner also reported that a review of the Veteran's medications in Micromedex did not shown support that any of his medication aggravated his sleep apnea. The examiner noted that the Veteran's sleep apnea was stable and that in 2009 it was noted that the Veteran could not use his CPAP machine because he felt claustrophobic. The examiner noted that the Veteran not being able to use his CPAP, or choosing not to use it, would not be considered aggravation of a condition. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea, including as due to exposure to herbicides or as secondary to other service connected disabilities. In that connection, the Board notes that the Veteran's service treatment records show no reports or treatments of sleep apnea. Additionally, the Board notes that the Veteran was first diagnosed with sleep apnea in 2004, which was many years after separation from service. Additionally, the Board notes that the Veteran's diagnosed sleep apnea is not subject to presumptive service connection based on exposure to herbicide agents. 38 C.F.R. § 3.307, 3.309 (2016). Thus, service connection for sleep apnea cannot be presumed based on exposure to herbicide agents.

In so finding, the Board gives significant probative value to the VA examination reports, to include addendum reports and nexus opinions of record. Here, the VA examiner reviewed the Veteran's claims file, statements of continuity of symptomatology, medical literature, and conducted physical examination of the Veteran, and opined that it was less likely than not that the Veteran's current sleep apnea was related to active service, to include exposure to Agent Orange, or secondary to service connected disabilities. The Board notes that this is the only competent medical opinion of record to address the medical relationship, if any, between the Veteran's diagnosed sleep apnea condition and service, to include exposure to Agent Orange, and secondary to service connected disabilities. The September 2015 VA examiner's opinions provided clear rationales based on an accurate and thorough discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The basis for the negative opinion is consistent with the evidence of record. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for sleep apnea. VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claims is his own lay statements. In those statements, the Veteran contends that his disabilities were incurred in service, due to herbicide exposure, and caused or aggravated by service connected disabilities. However, the Board finds that the Veteran is a layperson and there is no evidence of record to show that he has the specialized medical education, training, and experience necessary to provide a competent medical opinion as to the nature and etiology of the medical conditions he asserts warrant service connection. Diagnosing these conditions and providing an etiological opinion is medically complex in nature and not subject to be diagnosed or identified by a layperson. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's statements regarding diagnosis and etiology are not competent. Even if they were competent, they are outweighed by the medical opinions obtained from medical professionals who found that the claimed conditions were not incurred in service, due to exposure to herbicides, or caused or aggravated by service connected disabilities. The VA examiners considered the Veteran's statements, as well as reviewed the claims file.

The Board concludes that the preponderance of the evidence shows that the conditions noted above did not manifest during service, were not caused by exposure to herbicide, and were not caused or aggravated by service connected disabilities. Therefore, the preponderance of the evidence is against the claim for service connection for the above conditions, and the claims must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). 

If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Fenderson v. Brown, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2016).

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.

The Federal Circuit has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

In this case, the Veteran's PTSD has been rated as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

Under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-5 has now been officially released. An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5. However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

An August 2009 VA examination report shows that the Veteran reported feeling depressed due to shoulder, arm, and hand pain. He reported that he did not feel like doing anything unless he has to do it such as work. He reported watching TV, having low energy, and not being interested in other things. Hygiene was noted to be managed. He reported that depression had caused problems through all of his marriages. The Veteran stated that he had been married three times with the first two ending in divorce. He had been married to his current wife for nine years and describes the marriage as great. He reported that he had one son from his first marriage and they got along great as they were in contact with each other 3 to 4 times per week. The Veteran also reported that his connections with his siblings were great but that he did not spend as much time with them as he used to. He reported rarely spending time with friends. He spent spare time watching TV and attended church two to three times per month. The Veteran reported one suicide attempt made during his first marriage. Physical examination showed that the Veteran was neatly groomed; appearance was normal. He was noted to be tense as he held his body tightly or rigidly with his hands close to his chest. His speech was noted to be spontaneous, clear, and coherent. His attitude was cooperative, friendly, and attentive. His affect was flat. Mood was noted as stable. His attention was intact and he was able to do serial 7s and spell a word forward and backward. The Veteran was oriented to all three spheres. Thought process was linear and goal directed. Thought content was unremarkable. The Veteran was noted to understand the outcome of his behavior and intelligence was average. No delusions, hallucinations, suicidal thought, or homicidal thoughts were noted. He showed no ritualistic or inappropriate behavior. The Veteran's memory was noted as normal. The examiner noted that the Veteran was currently employed and missed 8 to 10 days from work in the last 12 months due to feeling depressed. The Veteran was diagnosed with PTSD and assigned a GAF score of 55. The examiner noted that the Veteran PTSD symptoms resulted in deficiencies in judgement, thinking, and family. Additionally it was noted that there was reduced reliability and productivity due to PTSD symptoms. The examiner noted that although the Veteran had his current job for 32 years, he had missed several days in the last year for feeling depressed.

A December 2009 VA treatment record shows that the Veteran reported trouble with some of his co-workers. He reported irritability and frustration weekly. The Veteran also reported trouble sleeping. The Veteran was assessed a GAF score of 50. A March 2010 VA treatment record shows that the Veteran reported that he was stressed out at work. He reported increased irritability and difficulty sleeping at night. He also was fearful that people at work would retaliate against him. The Veteran reported no hallucinations and mood was noted as irritable. The Veteran was assessed with a GAF score of 55. The examining psychiatrist noted that the Veteran should not work longer than 60 hours per week due to his physical and mental well-being, and that he may have an episode once a month that would require him to take two days off from work. 

An October 2015 VA examination report shows that the Veteran was diagnosed with PTSD. Occupational and social impairment was noted with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. The Veteran reported that he was currently married and had one child from one of his previous marriages. The Veteran retired in 2012 from the postal service after working for 35 years. He reported that he left before he could be "put out". He also reported he had significant conflict with a group leader in his last year of employment and was written up several times, but the complaints were dropped due to another supervisor looking out for him. The Veteran reported having difficulty letting things go and angering easily. He reported problems with motivation, leaving the house, and fearing being hurt. He also reported having a problem with authority. The Veteran was noted to see a psychiatrist for medication four times per year and had previously engaged in therapy (individual and group). He denied suicidal and homicidal ideations. He reported that he snapped frequently and sometimes engaged in violent behavior. He reported a physical altercation with his brother in law. The examiner noted symptoms of depressed mood; anxiety; chronic sleep impairment, impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; impaired impulse control, and a persistent danger in hurting self and others. Behavioral observations showed normal grooming, eye contact, and speech. His affect was restricted. Thought processes and content were logical, linear, and clear. There was no evidence of hallucinations or delusions. The Veteran was cooperative with the interview process.

A June 2016 VA treatment note shows that the Veteran was observed to be on guard and watchful. He reported having low level anxiety. The Veteran reported that the relationship with his spouse had seen some improvement. He reported no active or passive suicidal or homicidal ideations. Mental status examination showed normal grooming and hygiene, and he was alert to all three spheres. No abnormal movements were noted. His short and long term memory were intact. Speech was noted as normal. No delusions or hallucinations were noted, and the Veteran's mood was noted to be irritable. 

Considering the evidence in light of the criteria listed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the service connected PTSD more nearly approximates a higher rating of 50 percent for the entirety of the period on appeal. 38 C.F.R. § 4.7 (2016).

In assigning an increased 50 percent rating for the psychiatric disability, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for his psychiatric disability. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The pertinent medical evidence shows that the Veteran's psychiatric symptomatology has included some occupational impairment due to disturbances of motivation and mood and difficulty maintaining effective work relationships, as the Veteran reported conflicts with his co-workers (prior to his retirement), and even being written up for his behavior. Furthermore, the evidence shows that the Veteran has disturbances in mood, irritability which led to a physical altercation with a family member, and self-isolation. While the Veteran has maintained a good relationship with his spouse and son, he was found to have minimal social interaction outside of these two relationships. Collectively, those symptoms are indicative of occupational and social impairment with difficulty in establishing and maintaining effective work and social relationships. 

In addition to the presence of the some of the symptoms listed in Diagnostic Code 9411 as characteristic of occupational and social impairment with reduced reliability and productivity, the Board also notes that the Veteran's most GAF scores were assessed as 55, 50, and 55. According to DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). The Board finds that the Veteran symptoms are indicative of symptoms consistent with the rating of 50 percent. The Board reiterates that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating to be assigned. Rather, they must be considered in light of the actual symptoms of the Veteran's disorder which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126 (a) (2016). In this case, the extent and severity of the Veteran's actual symptoms reported or shown during the appeal period are suggestive of occupational and social impairment with reduced reliability and productivity.

The Board further finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for the next higher rating of 70 percent. A 70 percent rating requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to certain symptoms. Here, the Board finds that the Veteran symptoms do not more nearly approximate those rating criteria. Specifically, the evidence of record does not indicate that the Veteran has exhibited the type and degree of symptoms such as obsessional rituals, illogical speech, near-continuous panic attacks or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or difficulty adapting to stressful circumstances. Moreover, he is married and has close contact with his son. Therefore, the Board finds that he does not have deficiencies in family relations. In addition, deficiency in judgment is not shown. In sum, the Board finds that the psychiatric symptoms shown do not support the assignment of a 70 percent rating.

In addition to the absence of symptoms of the type and degree as those listed in Diagnostic Code 9411 as characteristic of a 70 percent rating, the Board also notes that none of the assigned GAF scores support the assignment of any higher rating during the period in question. The Veteran has been assigned GAF scores as low as 50. According to DSM-IV, GAF scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores of 50 are reflective of symptoms consistent with a disability rating than of 50 rating and not indicative of a 70 percent rating. However, the GAF scores assigned, like an examiner's assessment of the severity of a condition, are not dispositive of the rating. Rather, they must be considered in light of the actual symptoms of the Veteran's disorder which provide the primary basis for the rating assigned. 38 C.F.R. § 4.126 (a) (2016). The extent and severity of the Veteran's actual symptoms reported or shown during the entire appeal period are suggestive of not more than occupational and social impairment with reduced reliability and productivity. 

The Board has considered whether the Veteran's claim for increased rating should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) (2016). The Board concludes referral is not warranted. The Veteran's symptoms are fully contemplated by the schedular rating criteria. A higher rating is available for psychiatric disabilities. However the Veteran does not meet the criteria for a higher rating. There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to his psychiatric disability. While the Veteran retired from his job at the postal service, there is no indication from the record, nor has the Veteran asserted, that his psychiatric disability caused him to retire. Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, the Board finds that the preponderance of the evidence supports the assignment of a 50 percent rating, but not higher, for PTSD and to that extent, the claim is granted. The preponderance of the evidence is against the assignment of any higher rating. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis of the hands is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a prostate disorder is denied.

Entitlement to service connection for a skin disorder affecting the face and back of the head is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to a rating of 50 percent, but no higher, for PTSD is granted. 


REMAND

Regarding the Veteran's claim for entitlement to service connection for a bladder condition, the Board notes that the October 2016 VA examiner opined that the Veteran did not have a chronic bladder condition; however, the examiner also noted that the Veteran had urinary tract infections in 2003, 2007, and 2016. Because the evidence shows that the Veteran has experienced urinary tract infections during the course of the appeal, the Board finds that an opinion as to the etiology of the condition must be provided in a VA examination report. In this case, the VA examiner did not provide an adequate rationale concerning the etiology of the Veteran's bladder condition, to include an urinary tract infection. Thus, the claim is remanded to provide the Veteran an additional examination to determine the nature and etiology of any bladder or urinary tract infection condition currently present or present at any time during the appeal period. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any diagnosed bladder disorder present at any point since approximately January 2009. The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination. Any indicated tests and studies must be accomplished. All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner must, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a. Identify any currently diagnosed bladder condition and/or urinary tract infection present at any point since January 2009.

b. State whether it is at least as likely as not (a probability of 50 percent or greater) that any such diagnosed bladder condition and/or urinary tract infection is related to service, to include the Veteran's presumed exposure to herbicides.

c. State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed bladder condition and/or urinary tract infection is caused by the Veteran's service-connected diabetes mellitus and/or PTSD.

d. State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed bladder and/or urinary tract infection condition is aggravated beyond the normal progress of the disorder by his service-connected diabetes mellitus and/or PTSD. 

Any opinions offered should be accompanied by the underlying reasons for the conclusions. If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim remaining on appeal. If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


